DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,548,625 in view of n view of USPAP 2015/0157345 (Haack et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of this application are anticipated by the claims of the ‘625 patent.  Some of the limitations in an independent claim of the ‘625 patent are in dependent claims of this application, such as the “insertion device” in claim 1 of the ‘625 patent is in claim 22 of this application.  The ‘625 patent does not recite the distal end of the first leg is proximal of the distal end of the second leg, but Haack teaches that asymmetrical snare loop shapes in the embodiments of Figures 9A-B, having distal ends of the legs offset in a proximal/distal direction, are merely obvious alternatives to symmetric shapes of the embodiments of Figures 3, 4, 5 and 6 [0095-0096; 0111-0112].  Since a mere substitution of known shapes of loops is within an ordinary level of skill in the art, it would have been obvious to recite this feature in the claims of the ‘625 patent.
In regards to claims 27, 28, 33, 34 and 37 of this application: claim 2 of the ‘625 patent recites that the peaks of the stabilizers have different distances from the longitudinal axis, claim 3 recites that one of the stabilizers is asymmetric, and claim 4 states a stabilizer is symmetric.  The claims of this application merely combine these claims and use different terminology for the same arrangement.  The recitation of a different angle in claim 28 is considered to be an alternate way to describe asymmetric or “different shape” in claim 7 of the ‘625 patent. 
Claims 21-30 and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,548,625 in view of n view of US Patent No. 8,206,401 (Nakao). In regards to claim 35: the claims of the ‘625 patent anticipate all the limitations except for the first stabilizer extending radially outwardly from the legs of the snare loop.  Figure 8 of Nakao best illustrates the snare has first and second legs (318) being integrally formed with the second stabilizer (314).  The first stabilizer (316) has first and second portions (322) that are attached to the first and second legs (318) of the snare loop, such that each of the first stabilizer portions (322) can be described as extending radially outwardly from the first and second legs (318) of the snare loop.  Since Nakao discloses it was known in the art to configure a stabilizer to extend radially outwardly from legs of a snare loop, it would have been obvious to recite this feature in the claims of the ‘625 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,206,401 (Nakao) in view of USPAP 2015/0157345 (Haack et al.). 
Regarding claims 21 and 29: Nakao discloses a medical device comprising a snare loop in Figure 1 having a first leg (40) and second leg (42) joined at a distal tip.  The distal dip includes a first stabilizer (14) and a second stabilizer (16), each extending from the distal end of the first leg (40) to the distal end of the second leg (42).  The snare loop and both stabilizers lie in a single common plane (see description of the loops 14 and 16 being coplanar with the loop 18 of the snare at column 2, lines 65-57 & column 5, lines 23-26).  The snare is configured to be compressed for delivery into an insertion device (12) (column 6, lines 1-5).
Nakao fails to disclose that the distal ends of the first and second legs are offset in a proximal/distal direction.  Haack discloses another surgical snare formed by a wire loop with legs joined at a distal stabilizer (104).  The embodiment of Figure 9A is configured such that a distal end of the first leg (102b) is proximal to the distal end of the second leg (102a).  Similarly, the embodiment of Figure 9B is configured such that a distal end of the first leg (112b) is proximal to the distal end of the second leg (112a).  Haack teaches that these asymmetrical shapes are merely obvious alternatives to the symmetric shapes of Figures 3, 4, 5 and 6 [0095-0096; 0111-0112].  According to the teachings of Haack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure distal ends of the legs of the Nakao snare loop to be offset in a longitudinal direction, as the modification merely involves the substitution of a known asymmetric shape for a symmetric shape of a snare loop, according to known methods, that obtains a predictable result of a snare loop being offset about the longitudinal axis.  Further, the modification only involves a mere change in length of one leg of the snare to achieve this alternative shape, wherein a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claims 23 and 31: a gap is defined between the first and second stabilizers along the longitudinal axis.  Since both stabilizers would elongate upon compression into a delivery configuration, the gap would remain in the contracted state.
Claims 24 and 40: Nakao includes only two stabilizers (14 and 16).
Regarding claim 25: Nakao discloses the main loop of the snare is monolithically (integrally) formed with a stabilizer (column 1-24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the second stabilizer integrally with the remainder of the snare, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
In regards to claims 27, 33 and 37: Haack teaches that it is an obvious modification to configure one leg of a snare loop to be shorter than the other; i.e. the distal end of a first leg is proximal to the distal end of a second leg.  Since such a modification merely involves a change in the length of a leg, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the second stabilizer to have one shorter leg, whereby the predictable result of an asymmetric configuration is obtained. 
Regarding claims 28 and 34:  The angles at which the stabilizers extend from the first and second legs are different from one another. 
Regarding claim 35: Figure 8 of Nakao best illustrates the snare has first and second legs (318) being integrally formed with the second stabilizer (314).  The first stabilizer (316) has first and second portions (322) that are attached to the first and second legs (318) of the snare loop, such that each of the first stabilizer portions (322) can be described as extending radially outwardly from the first and second legs (318) of the snare loop.  
In regards to claim 38: Haack teaches that a wire of a snare loop can have a cross-sectional width greater at the distal tip (76) than at the proximal portions (74a-b) (see Figures 6, 9a-9c; [0085; 0110]), as this provides the snare with resistance to collapse [0006].  It would have been obvious to modify the Nakao snare such that the snare has a greater width in the distal region than the proximal region, as taught by Haack, in order to optimize the performance characteristics of the device.
Regarding claim 39: the distal tip of the first stabilizer (316) is distal to the distal tip of the second stabilizer (314) (see Figure 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771